                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JIMMY F. HARRISON,                                                       PLAINTIFF

V.                       NO. 4:18CV00540 SWW-JTK

ANDREW SAUL, Commissioner,
Social Security Administration,                                       DEFENDANT

                                       ORDER

      The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge Jerome T. Kearney. No objections have been filed. After

careful consideration, the Court concludes that the Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court=s findings

in all respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff Jimmy F. Harrison’s Complaint (Doc. 2) is DISMISSED

with prejudice.

      DATED this 2nd day of August, 2019.


                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
